DETAILED ACTION

Currently pending claims are 1 – 20.

Response to Arguments
Applicant's arguments with respect to instant claims have been fully considered but are moot in view of the new ground(s) of rejection necessitated by Applicant's amendment – please see the following section for the detail of rationale to make the corresponding prior-art(s) rejections as set forth below.
As per each of the independent claims, Applicant asserts prior-art(s) does not teach the newly added claim element such as “wherein transmitting is controlled by a state change of the object that is detected by a sensor”.  Examiner respectfully disagrees with the following rationale.
(a) Examiner notes according to MPEP 2111 of the broadest and reasonable claim interpretations, applicant’s argument has no merit since the alleged limitation such as “what is the exact change of a state associated with what kind of the object” has not been specifically recited into the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
(b) In light of that, Ramachandran teaches providing a resource supply-chain infrastructure for tracking and recording the resources (i.e. objects) using a plurality of sensors w.r.t. a set of IoT (Internet of Things) devices in a distributed blockchain ledgers to monitor a state change of the system devices, wherein the resources (objects) that are assigned to a product (as one type of objects (e.g.) a food product) can be electricity energy / water / food material (or raw material) in a distributed blockchain ledgers (Ramachandran: Abstract & Para [0005] / Last sentence, Para [0006] / [0109] / [0118]) – this is fully consistent with the disclosure of the instant specification (SPEC-PG-PUB: Para [0070] and Para [0004]: the resource are energy and/or water and/or raw material and/or product in a distributed blockchain ledgers); besides,
(c) Ramachandran also teaches:
(c-1) providing a smart contract (a software program), which is an opeartion performed / executd on an object stored in a blockchain (i.e. a blockchain object) for tracking and recording the resources (i.e. objects) (Ramachandran: see above & Para [0058] Last sentence) and wherein
(c-2) an evidence data of the monitored object can be automatically captured (detected) by IoT sensors (Ramachandran: see above & Para [0057] Line 7 – 8) and subsequently the collected evidence data (with a signature) can be posted (transmitted) automatically on behalf of a user account (e.g. as an account object) (Ramachandran: see above & Para [0057] Line 1 – 3, Para [0054] Line 7 – 8 and Para [0050] Line 4 – 10) – for example, an evidence directly related to a prior evidence can be stringed together through inputs and outputs (e.g. an hourly temperature readings of the objects within a distribution warehouse and etc.) such that an object state can be ascertained at a predefined point in time by a sensor associated with the object (Ramachandran: see above & Para [0057] Last sentence)
(c-3) Accordingly the prior art(s) does teach wherein transmitting is controlled by a state change of the object that is detected by a sensor and as such Applicant's arguments are respectfully traversed.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 12 & 14 – 20 are rejected under 35 U.S.C.103 as being unpatentable over Ristock (U.S. Patent 8,639,758), in view of Ramachandran et al. (U.S. Patent 2018/0285810).  

As per claim 14 & 17, Ristock teaches a transmitter having: 
a first communication module for transmitting a providing inquiry data set (Ristock: Figure 1 & Col. 10 Line 57 – 65: transmitting a request (or inquiry) for accessing / tracking a  resource which is stored and protected by a resource management system), wherein 
the providing inquiry data set comprises a providing request for a resource assigned to an object (Ristock: see above & Col. 10 Line 42 – 47: the submitted request for a resource that is associated with (assigned to), at least, a storage device of a resource owner), 
the providing inquiry data set comprises transmitter information of the transmitter of the providing inquiry data set (Ristock: see above & Col. 10 Line 57 – 65: (a) see above (b) data parameter submitted in the request (or inquiry) includes, at least, a security token associated with a sender (requester) application for the purpose of validation for accessing / tracking the protected resource, wherein (c) the sender (requester) application constitutes one type of a transmitter – this is consistent with the disclosure of the instant specification (SPEC-PG-PUB: Para [0069]: a transmitter can be a device, a software program or an application);
the providing inquiry data set comprises an object-specific object data set for the object (Ristock: see above & Col. 4 Line 49 – 65: a data entity indicating, on the request (inquiry), which resource data to be accessed that is stored and protected by a resource management system constitutes one type of object-specific object data set). 
However, Ristock does not disclose expressly wherein transmitting is controlled by a state change of the object that is detected by a sensor. 
Ramachandran (& Ristock) teaches wherein transmitting is controlled by a state change of the object that is detected by a sensor (Ramachandran: Abstract & Para [0005] / Last sentence, Para [0006] / [0109] / [0118], Para [0058] Last sentence, Para [0057] Line 1 – 8 / Last sentence and Para [0054] Line 7 – 8 and Para [0050] Line 4 – 10: 
(i) Ramachandran teaches providing a resource supply-chain infrastructure for tracking and recording the resources (i.e. objects) using a plurality of sensors w.r.t. a set of IoT (Internet of Things) devices in a distributed blockchain ledgers to monitor a state change of the system devices, wherein the resources (objects) that are assigned to a product (as one type of objects (e.g.) a food product) can be electricity energy / water / food material (or raw material) in a distributed blockchain ledgers (Ramachandran: Abstract & Para [0005] / Last sentence, Para [0006] / [0109] / [0118]) – this is fully consistent with the disclosure of the instant specification (SPEC-PG-PUB: Para [0070] and Para [0004]: the resource are energy and/or water and/or raw material and/or product in a distributed blockchain ledgers); besides,
(ii) Ramachandran also teaches:
(ii-a) providing a smart contract (a software program), which is an opeartion performed / executd on an object stored in a blockchain (i.e. a blockchain object) for tracking and recording the resources (i.e. objects) (Ramachandran: see above & Para [0058] Last sentence) and wherein
(ii-b) an evidence data of the monitored object can be automatically captured (detected) by IoT sensors (Ramachandran: see above & Para [0057] Line 7 – 8) and subsequently the collected evidence data (with a signature) can be posted (transmitted) automatically on behalf of a user account (e.g. as an account object) (Ramachandran: see above & Para [0057] Line 1 – 3, Para [0054] Line 7 – 8 and Para [0050] Line 4 – 10) – for example, an evidence directly related to a prior evidence can be stringed together through inputs and outputs (e.g. an hourly temperature readings of the objects within a distribution warehouse and etc.) such that an object state can be ascertained at a predefined point in time by a sensor associated with the object (Ramachandran: see above & Para [0057] Last sentence)
(ii-c) Accordingly the prior art(s) does teach wherein transmitting is controlled by a state change of the object that is detected by a sensor.
wherein at least one of the transmitter and the first communication module comprise a hardware processor (see above).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification that resources are at least one of energy ,water, raw materials, products and payment means because Ramachandran teaches to alternatively, effectively and securely provide a resource supply-chain infrastructure for tracking and recording the resources using a plurality of sensors w.r.t. a set of IoT (Internet of Things) devices in a distributed blockchain ledgers to monitor the state change of the system devices (see above) within the Ristock’s system of controlling and managing the resource which is stored and protected by a resource management system (see above). 

As per claim 1, 15, 16 & 18, the claim limitations are met as the same reasons as that set forth in the paragraph above regarding to claim 14 with the exception of the feature(s) of: 
- a distributed database system (Ristock: see above & Col. 1 Line 38 – 62: operating on a database system to enable network-based authorization mechnism) having 
- a second communication module for receiving the providing inquiry data set (Ristock: see above); 
- a first checking module for checking the transmitter on the basis of the transmitter information, wherein the first checking module provides a corresponding transmitter checking result (Ristock: Col. 10 Line 57 – 65: (a) see above (b) data parameter submitted in the request (or inquiry) includes, at least, a security token associated with a sender (requester) application for the purpose of validation for accessing / tracking the protected resource, wherein (c) the sender (requester) application constitutes one type of a transmitter – this is consistent with the disclosure of the instant specification (SPEC-PG-PUB: Para [0069]: a transmitter can be a device, a software program or an application); 
- a first storage module for storing the providing inquiry data set with the corresponding transmitter checking result in an inquiry transaction (Ristock: Col. 10 Line 42 – 65: see above), wherein 
- the inquiry transaction is stored by the distributed database system (Ristock: see above), 
- the inquiry transaction communicates to a predefined number of receivers by the distributed database system (Ristock: see above & Figure 3 / E-304 and Col. 8 Line 27 – 29, Col. 6 Line 4 – 6, Col. 10 Line 42 – 47 and Col. 4 Line 47 – 48 / Line 60 – 67: communicating to at least a majority of members of resource owners to determine whether meeting a requirement of a pre-determined number of (consensus) votes (more than 50%) of a quorum to confirm the authorization of the request event – this is consistent with the disclosure of the instant specification (SPEC-PG-PUB: Para [0232] – [0241]: an authorization requirement of exceeding 50% (i.e. majority) of all expected authorization releases w.r.t. (e.g. E_voters) to confirm a provision of the requested resource (SPEC-PG.PUB: Para [0241] Last sentence)),
- the predefined number of receivers is ascertained on the basis of the transmitter checking result and/or the transmitter information and/or the object-specific object data set and/or the providing inquiry data set (Ristock: see immediate above); 
- a predefined number of inquiry processing nodes (Ristock: see immediate above), wherein 
- the receivers are at least one portion of the inquiry processing nodes, 
- the inquiry processing nodes in each case ascertain an object-specific authorization release on the basis of the providing request, the object-specific object data set and the transmitter information (Ristock: see immediate above), 
- an authorization control module for ascertaining a total authorization release of the resource assigned to the object (Ristock: see immediate above), wherein 6680000. 01111-NY 
- the respective object-specific authorization releases of the respective inquiry processing nodes are taken into account for ascertaining the total authorization release (Ristock: see immediate above and Para [0241] / Last sentence: determining whether meeting a requirement of a pre-determined number of (consensus) votes (more than 50%) of a quorum to confirm the authorization of the request event – this is consistent with the disclosure of the instant specification (SPEC-PG-PUB: Para [0232] – [0241]: an authorization requirement of exceeding 50% (i.e. majority) of all expected authorization releases w.r.t. (e.g. E_voters) to confirm a provision of the requested resource (SPEC-PG.PUB: Para [0241] Last sentence); and
- a resource release module, wherein 
- providing the resource assigned to the object is controlled by the total authorization release (Ristock: see immediate above);
wherein the transmitter, the first communication module, the distributed database system, the second communication module, the first checking module, the first storage module, the authorization control module, and/or the resource release module comprise a hardware processor (see above). 


As per claim 2 – 3, Ristock as modified wherein the transmitter information comprises at least one of digital signature, a unique identifier, a transmitter address, and a cryptographic key (Ristock: see above  & Col. 10 Line 57 – 65: data parameter submitted in the request (or inquiry) includes, at least, a security token associated with a sender (requester) application for the purpose of validation for accessing / tracking the protected resource, wherein (c) the sender (requester) application constitutes one type of a transmitter – this is consistent with the disclosure of the instant specification (SPEC-PG-PUB: Para [0069]: a transmitter can be a device, a software program or an application).  


As per claim 4, Ristock as modified teaches the resource is energy ,water, a raw material, a product and/or a payment means (Ramachandran: Abstract & Para [0005] / Last sentence, Para [0006] / [0109] / [0118]: (a) providing a resource supply-chain infrastructure for tracking and recording the resources using a plurality of sensors w.r.t. a set of IoT (Internet of Things) devices in a distributed blockchain ledgers to monitor the state change of the system devices and (b) the resources that are assigned to a product (as one type of objects (e.g.) a food product) can be electricity energy or water in a distributed blockchain ledgers – this is fully consistent with the disclosure of the instant specification (SPEC-PG-PUB: Para [0070] and Para [0004]: the resource are energy and/or water and/or raw material and/or product in a distributed blockchain ledgers).  

	As per claim 5, Ristock as modified teaches the object comprises the sensor and/or the transmitter comprises the sensor (Ramachandran: see above & Para [0006]: the resource supply chain is tracked using a plurality of sensors in a distributed blockchain ledgers to monitor the state change of the system using a set of IoT (Internet of Things) devices).  See a same rationale of combination applied herein as above in rejecting the claim 4.

As per claim(s) 6, 7 and 12, the claims contain(s) similar limitations to claim(s) 4 & 5 and thus are rejected with the same rationale.

As per claim 8 and 10, Ristock as modified teaches providing request comprises a quantity or number of the resource to be provided, and a destination or an address to which the resource is intended to be provided (Ramachandran: see above & Figure 16 (Use Case 2): (a) limited total number of resources and (b) to/from (SRC/DEST) address(es)).


As per claim(s) 9 & 19 – 20, the claims contain(s) similar limitations to claim(s) 1 and thus are rejected with the same rationale.

As per claim 11, Ristock as modified teaches teaches the control system comprises a registration module for registering the object by m a registration data set, - the registration data set comprises a unique identifier of the object, a date of manufacture of the object, a value of the object, a procurement costs of the object, an object state of the object at a predefined point in time and/or an object type, a manufacturer of the object andan approved transmitter for the providing inquiry data set, 
- 
.

Claim 13 is rejected under 35 U.S.C.103 as being unpatentable over Ristock (U.S. Patent 8,639,758), in view of Ramachandran et al. (U.S. Patent 2018/0285810), and in view of Mercuri et al. (U.S. Patent 2019/0013933).  

As per claim 13, Mercuri (& Ristock) teaches wherein data blocks of the distributed database system are linked to one another via a cryptographic hash function (Mercuri: Para [0010] and Para [0116] Line 9 – 12: linking the hash blockchain objects (data blocks) in a distributed blockchain ledgers).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of linking data blocks of the distributed database system to one another via a cryptographic hash function because Mercuri teaches to alternatively, effectively and securely provide a linkage on the hash blockchain objects (data blocks) in a distributed blockchain ledgers (see above) within the Ristock’s distributed database system of controlling and managing the resource which is stored 
and protected by a resource management system (see above). 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2337 – 2022
---------------------------------------------------